ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_09_EN.txt.               SEPARATE OPINION OF JUDGE YUSUF



   The Court overly restricted the scope of the question put to it by the Gen-
eral Assembly — Declarations of independence per se are not regulated by
 nternational law — It is the claims they express and the processes they trigger
 hat may be of interest to international law — The Court could have used this
opportunity to clarify the scope and normative contents of the right to self-
determination, in its post-colonial conception — International law disfavours the
 ragmentation of existing States but also confers certain rights to peoples,
groups and individuals including the right of self-determination — The right of
 elf-determination, in its post-colonial conception, is reflected in important acts
and conventions — Self-determination is to be exercised mainly inside the
boundaries of existing States — International law may support a claim to exter-
nal self-determination in certain exceptional circumstances — The Court should
have assessed whether the specific situation in Kosovo may qualify as excep-
 ional circumstances — Other fora have not shied away from analysing the con-
ditions to be met by claims of external self-determination — The criteria to be
considered include the existence of discrimination, persecution, and the denial of
autonomous political structures — These acts must be directed against a
 acially or ethnically distinctive group — A decision by the Security Council to
 ntervene could be an additional criterion — All possible remedies for the reali-
zation of internal self-determination must be exhausted before external self-
determination can be exercised.


   The legislative powers vested in the SRSG are not for the enactment of inter-
national legal rules and principles — UNMIK’s regulations remain part of a
 erritorially-based legislation enacted solely for the administration of that ter-
 itory — The Constitutional Framework is not part of international law — A
declaration of independence by the PISG could only be considered as ultra vires
 n respect of the domestic law of Kosovo.




                               I. INTRODUCTION

  1. Although I am in general agreement with the Court’s Opinion and
have voted in favour of all the paragraphs of the operative clause, I have
serious reservations with regard to the Court’s reasoning on certain
 mportant aspects of the Opinion.
  2. First, in interpreting the question put to it by the United Nations
General Assembly, the Court states that “[t]he answer to that question
 urns on whether or not the applicable international law prohibited the
declaration of independence” (para. 56). This constitutes, in my view, an

219

overly restrictive and narrow reading of the question of the General
Assembly. The declaration of independence of Kosovo is the expression
of a claim to separate statehood and part of a process to create a new
State. The question put to the Court by the General Assembly concerns
 he accordance with international law of the action undertaken by the
representatives of the people of Kosovo with the aim of establishing such
a new State without the consent of the parent State. In other words, the
Court was asked to assess whether or not the process by which the people
of Kosovo were seeking to establish their own State involved a violation
of international law, or whether that process could be considered consist-
ent with international law in view of the possible existence of a positive
right of the people of Kosovo in the specific circumstances which pre-
vailed in that territory. Thus, the restriction of the scope of the question
 o whether international law prohibited the declaration of independence
as such voids it of much of its substance. I will elaborate on these issues
 n Section II below.
   3. My second reservation relates to the inclusion by the Court of the
Constitutional Framework established under the auspices of the United
Nations Interim Administration Mission in Kosovo (UNMIK) in the
category of the applicable international legal instruments under which
 he legality of the declaration of independence of Kosovo of 17 Feb-
ruary 2008 is to be assessed. It is my view that the Constitutional
Framework for the Interim Administration of Kosovo is not part of
 nternational law. In enacting legislation for the provisional adminis-
 ration of Kosovo, the Special Representative of the Secretary-General
 SRSG) may have derived his authority from resolution 1244 of
 he United Nations Security Council, but he was primarily acting as a sur-
rogate territorial administrator laying down regulations that concerned
exclusively the territory of Kosovo and produced legal effects at the dom-
estic level. I will examine these issues further in Section III below.



   II. THE SCOPE AND MEANING OF THE QUESTION PUT TO THE COURT

  4. The Court has interpreted the question posed by the General Assem-
bly as not requiring it
      “to take a position on whether international law conferred a positive
      entitlement on Kosovo unilaterally to declare its independence or, a
      fortiori, on whether international law generally confers an entitle-
      ment on entities situated within a State unilaterally to break away
      from it” (Advisory Opinion, para. 56).

Surely, the Court was not asked to pronounce itself on the second point,
which is of a general character ; but it is regrettable, for the reasons indi-
cated below, that the Court decided not to address the first point, par-

220

 icularly in the sense of assessing the possible existence of a right to self-
determination in the specific situation of Kosovo.
    5. Firstly, since a declaration of independence is not per se regulated
by international law, there is no point assessing its legality, as such, under
 nternational law. It is what the declaration of independence implies and
 he claim it expresses to establish a new State which is of relevance to the
 aw. If such a claim meets the conditions prescribed by international law,
particularly in situations of decolonization or of peoples subject to alien
subjugation, domination and exploitation, the law may encourage it ; but
 f it violates international law, the latter can discourage it or even declare
 t illegal, as was the case in Southern Rhodesia and Katanga in the 1960s.
Secondly, an assessment by the Court of the existence of an entitlement
could have brought clarity to the scope and legal content of the right of
self-determination, in its post-colonial conception, and its applicability to
 he specific case of Kosovo. The Court has in the past contributed to a
better understanding of the field of application of the right of self-deter-
mination with respect to situations of decolonization or alien subjugation
and foreign occupation. It could have likewise used this opportunity to
define the scope and normative content of the post-colonial right of self-
determination, thereby contributing, inter alia, to the prevention of the
misuse of this important right by groups promoting ethnic and tribal
divisions within existing States.


   6. Thirdly, claims to separate statehood by ethnic groups or other enti-
 ies within a State can create situations of armed conflict and may pose a
 hreat not only to regional stability but also to international peace and
security. The fact that the Court decided to restrict its opinion to whether
 he declaration of independence, as such, is prohibited by international
 aw, without assessing the underlying claim to external self-determina-
 ion, may be misinterpreted as legitimizing such declarations under inter-
national law, by all kinds of separatist groups or entities that have either
made or are planning to make declarations of independence. Fourthly,
 he Court itself admits that “the declaration of independence is an
attempt to determine finally the status of Kosovo” (para. 114), but fails
 o examine whether such a unilateral determination of the final status
of Kosovo and its separation from the parent State is in accordance
with international law, as clearly implied in the question put to it by the
General Assembly.

   7. Turning now to the issue of self-determination itself, it should be
observed at the outset that international law disfavours the fragmenta-
 ion of existing States and seeks to protect their boundaries from foreign
aggression and intervention. It also promotes stability within the borders
of States, although, in view of its growing emphasis on human rights and
 he welfare of peoples within State borders, it pays close attention to acts
 nvolving atrocities, persecution, discrimination and crimes against

221

humanity committed inside a State. To this end, it pierces the veil of sov-
ereignty and confers certain internationally protected rights to peoples,
groups and individuals who may be subjected to such acts, and imposes
obligations on their own State as well as other States. The right of self-
determination, particularly in its post-colonial conception, is one of those
rights.
   8. It is worth recalling, in this context, that the right of self-determina-
 ion has neither become a legal notion of mere historical interest nor has
 t exhausted its role in international law following the end of colonialism.
It has indeed acquired renewed significance following its consecration
 n the two covenants on human rights of 1966, the 1970 Declaration
on Friendly Relations (Declaration on Principles of International Law
Concerning Friendly Relations and Co-operation among States in
Accordance with the Charter of the United Nations, General Assembly
resolution 2625, Annex, 25 United Nations GAOR, Supp. (No. 28),
United Nations doc. A/5217 at 121 (1970)), the OSCE Helsinki Final
Act (the Final Act of the Conference on Security and Co-operation in
Europe, 1 August 1975, 14 ILM 1292 (Helsinki Declaration), the African
Charter on Human and Peoples’ Rights and the Vienna Declaration and
Programme of Action Adopted by the World Conference on Human
Rights (Vienna Declaration, World Conference on Human Rights, Vienna,
14-25 June 1993, United Nations doc. A/CONF.157/24 (Part I) at 20 (1993)).
 t is a right which is exercisable continuously, particularly within the frame-
work of a relationship between peoples and their own State.


   9. In this post-colonial conception, the right of self-determination
chiefly operates inside the boundaries of existing States in various forms
and guises, particularly as a right of the entire population of the State to
determine its own political, economic and social destiny and to choose a
representative government ; and, equally, as a right of a defined part of
 he population, which has distinctive characteristics on the basis of race
or ethnicity, to participate in the political life of the State, to be repre-
sented in its government and not to be discriminated against. These
rights are to be exercised within the State in which the population or the
ethnic group live, and thus constitute internal rights of self-determina-
 ion. They offer a variety of entitlements to the concerned peoples within
 he borders of the State without threatening its sovereignty.


  10. In contrast, claims to external self-determination by such ethni-
cally or racially distinct groups pose a challenge to international law as
well as to their own State, and most often to the wider community of
States. Surely, there is no general positive right under international law
which entitles all ethnically or racially distinct groups within existing
States to claim separate statehood, as opposed to the specific right of
external self-determination which is recognized by international law in

222

 avour of the peoples of non-self-governing territories and peoples under
alien subjugation, domination and exploitation. Thus, a racially or eth-
nically distinct group within a State, even if it qualifies as a people for the
purposes of self-determination, does not have the right to unilateral
secession simply because it wishes to create its own separate State,
 hough this might be the wish of the entire group. The availability of such
a general right in international law would reduce to naught the territorial
sovereignty and integrity of States and would lead to interminable con-
flicts and chaos in international relations.


   11. This does not, however, mean that international law turns a blind
eye to the plight of such groups, particularly in those cases where
 he State not only denies them the exercise of their internal right of self-
determination (as described above), but also subjects them to discrim-
 nation, persecution and egregious violations of human rights or human-
 tarian law. Under such exceptional circumstances, the right of peoples
 o self-determination may support a claim to separate statehood provided
 t meets the conditions prescribed by international law, in a specific
situation, taking into account the historical context. Such conditions
may be gleaned from various instruments, including the Declaration on
Principles of International Law Concerning Friendly Relations and Co-op-
eration among States in Accordance with the Charter of the United Nations,
which, as stated by the Court in paragraph 80 of the Advisory Opinion,
reflects customary international law. The Declaration contains, under the
principle of equal rights and self-determination of peoples, the following
saving clause :

         “Nothing in the foregoing paragraphs shall be construed as author-
      izing or encouraging any action which would dismember or impair,
      totally or in part, the territorial integrity or political unity of sov-
      ereign and independent States conducting themselves in compliance
      with the principle of equal rights and self-determination of peoples
      as described above and thus possessed of a government representing
      the whole people belonging to the territory without distinction as to
      race, creed or colour.”

  12. This provision makes it clear that so long as a sovereign and inde-
pendent State complies with the principle of equal rights and self-deter-
mination of peoples, its territorial integrity and national unity should
neither be impaired nor infringed upon. It therefore primarily protects,
and gives priority to, the territorial preservation of States and seeks
 o avoid their fragmentation or disintegration due to separatist forces.
However, the saving clause in its latter part implies that if a State fails to
comport itself in accordance with the principle of equal rights and self-
determination of peoples, an exceptional situation may arise whereby

223

 he ethnically or racially distinct group denied internal self-determination
may claim a right of external self-determination or separation from the
State which could effectively put into question the State’s territorial unity
and sovereignty.

   13. Admittedly, the Kosovo situation is special in many ways. It is in
 he context of its distinctive character and history that the question posed
by the General Assembly should have been analysed. The violent break-up
of Yugoslavia, the removal of the autonomy of Kosovo by the Serbian
authorities, the history of ethnic cleansing and crimes against humanity
 n Kosovo described in the Milutinović judgment of the ICTY (Prosecu-
 or v. Milan Milutinović et al., Judgement of 26 February 2009), and the
extended period of United Nations administration of Kosovo which de
 acto separated it from Serbia to protect its population and provide it
with institutions of self-government, are specific features that may not be
 ound elsewhere. The Court itself had occasion, in June 1999, to refer to
 he “human tragedy, the loss of life, and the enormous suffering in
Kosovo . . .” (Legality of Use of Force (Yugoslavia v. Belgium), Provi-
sional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I), p. 131,
para. 16). Given this specific context there was, in my view, sufficient
material before the Court to allow it to assess whether the situation in
Kosovo reflected the type of exceptional circumstances that may trans-
 orm an entitlement to internal self-determination into a right to claim
separate statehood from the parent State.

  14. This question has been considered in other fora. For example, the
absence of such exceptional circumstances in the case of Katanga (DRC)
was described by the African Commission of Human and Peoples’ Rights
as follows in the Katangese Peoples’ Congress v. Zaire :
        “In the absence of concrete evidence of violations of human rights
      to the point that the territorial integrity of Zaire should be called to
      question and in the absence of evidence that the people of Katanga
      are denied the right to participate in government as guaranteed by
      Article 13 (1) of the African Charter, the Commission holds the view
      that Katanga is obliged to exercise a variant of self-determination
      that is compatible with the sovereignty and territorial integrity of
      Zaire.” (Case 75/92, Katangese Peoples’ Congress v. Zaire, p. 1.)

In other words, the Commission held that the Katangese people should
exercise their right to self-determination internally unless it could be
clearly demonstrated that their human rights were egregiously violated
by the Government of Zaire and that they were denied the right to par-
 icipate in government.

   15. Similarly, the Canadian Supreme Court in the Reference re. Seces-
sion of Quebec, while admitting that there may be a right to external self-

224

determination where a people is denied any meaningful exercise of its
right to self-determination internally, concluded as follows :

         “A State whose government represents the whole of the people or
      peoples resident within its territory, on a basis of equality and with-
      out discrimination, and respects the principles of self-determination
      in its internal arrangements, is entitled to maintain its territorial
      integrity recognized by other States. Quebec does not meet the
      threshold of a colonial people or an oppressed people, nor can it be
      suggested that Quebecers have been denied meaningful access to
      government to pursue their political, economic, cultural and social
      development.” (Reference by the Governor in Council concerning
      Certain Questions relating to the Secession of Quebec from Canada,
      ([1998] 2 SCR 217 ; 161 DLR (4th) 385 ; 115 ILR 536), para. 154.)


   16. To determine whether a specific situation constitutes an excep-
 ional case which may legitimize a claim to external self-determination,
certain criteria have to be considered, such as the existence of discrim-
 nation against a people, its persecution due to its racial or ethnic
characteristics, and the denial of autonomous political structures and
access to government. A decision by the Security Council to intervene
could also be an additional criterion for assessing the exceptional cir-
cumstances which might confer legitimacy on demands for external self-
determination by a people denied the exercise of its right to internal self-
determination. Nevertheless, even where such exceptional circumstances
exist, it does not necessarily follow that the concerned people has an
automatic right to separate statehood. All possible remedies for the reali-
zation of internal self-determination must be exhausted before the issue is
removed from the domestic jurisdiction of the State which had hitherto
exercised sovereignty over the territory inhabited by the people making the
claim. In this context, the role of the international community, and in
particular of the Security Council and the General Assembly, is of para-
mount importance.

   17. In the specific case of Kosovo, the General Assembly has sought
 he advisory opinion of the Court to shed light on the accordance of the
declaration of independence with international law which implied, in my
view, the need for an assessment of whether the special situation of this
 erritory, in view of its history and of the recent events that led to the
United Nations interim administration and to its declaration of inde-
pendence, could possibly entitle its people to a claim for separate state-
hood without the consent of its parent State. The Court had a unique
opportunity to assess, in a specific and concrete situation, the legal con-
ditions to be met for such a right of self-determination to materialize and
give legitimacy to a claim of separation. It has unfortunately failed to

225

seize this opportunity, which would have allowed it to clarify the scope
and normative content of the right to external self-determination, in its
post-colonial conception, and thus to contribute, inter alia, to the pre-
vention of unjustified claims to independence which may lead to instabil-
 ty and conflict in various parts of the world.



           III. THE LEGAL NATURE OF UNMIK REGULATIONS

   18. In paragraph 88 of the Advisory Opinion, the Court observes that :
“[t]he Constitutional Framework derives its binding force from the bind-
 ng character of resolution 1244 (1999) and thus from international law.
In that sense it therefore possesses an international legal character”. This
statement confuses the source of the authority for the promulgation of
 he Kosovo regulations and the nature of the regulations themselves.
International administrations have to act in a dual capacity when exer-
cising regulatory authority. Although they act under the authority of
 nternational institutions such as the United Nations, the regulations they
adopt belong to the domestic legal order of the territory under interna-
 ional administration. The legislative powers vested in the SRSG in Kos-
ovo under resolution 1244 are not for the enactment of international
 egal rules and principles, but to legislate for Kosovo and establish laws
and regulations which are exclusively applicable at the domestic level.
The fact that the exercise of legislative functions by the SRSG may be
subject to the control of international law, or that they may have been
derived from the authority conferred upon him by a resolution of the
Security Council does not qualify these regulations as rules of interna-
 ional law for the purposes of the question put to the Court by the General
Assembly.

   19. The Constitutional Framework enacted by the SRSG operated as
 he Constitution of the Provisional Institutions of Self-Government of
Kosovo (PISG) and was part of the internal laws of Kosovo which, as
specifically provided in UNMIK regulation 1999/24, consisted of : “(a)
 he regulations promulgated by the Special Representative of the Secretary-
General and subsidiary instruments thereunder ; and (b) the law in force
 n Kosovo on 22 March 1989”. There are no differences in the legal effects
or binding force of the laws existing in Kosovo, irrespective of whether
 hey were issued by UNMIK or by Yugoslavia/Serbia before 1989.
The Constitutional Framework as well as all other regulations
enacted by the SRSG are part of a domestic legal system established
on the basis of authority derived from an international legal source.
The existence of this authority does not however qualify them as part of
 nternational law. Rather, they belong to the legal system which governs
Kosovo during the interim period and beyond. They are part of a terri-
 orially-based legislation which was enacted solely and exclusively for

226

 he administration of that territory. This is made clear by the interface with
pre-existing Yugoslav/Serbian legislation enacted before 1989 which is
also still in force in Kosovo.


  20. The question put to the Court by the General Assembly concerns
 he accordance of the declaration of independence of Kosovo with inter-
national law. The Constitutional Framework enacted by the SRSG is not
part of international law. Even if the declaration of independence was
adopted by the PISG in violation of the Constitutional Framework, such
action could only be considered as ultra vires in respect of the domestic
 aw of Kosovo, and would have to be dealt with by the SRSG, in his
quality as administrator of the territory, or by the Supreme Court of
Kosovo. Thus, there was no need for the Court to state that the


      “authors of the declaration of independence of 17 February 2008 did
      not act as one of the Provisional Institutions of Self-Government
      within the Constitutional Framework, but rather as persons who
      acted together in their capacity as representatives of the people of
      Kosovo outside the framework of the interim administration”
      (para. 109).
It is also a very unpersuasive argument.
   21. The question on which the General Assembly requested the Advi-
sory Opinion explicitly referred to the “Declaration of Independence by
 he Provisional Institutions of Self-Government of Kosovo”. Moreover,
 he Court was not requested to give an advisory opinion on the compat-
 bility of the declaration of independence with the Constitutional Frame-
work which, in my view, is not part of international law, and should not
have therefore been taken into account in assessing the accordance of the
declaration of independence of Kosovo with international law.

                                        (Signed) Abdulqawi A. YUSUF.




227

